DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Heal on 2/23/2022.
The application has been amended as follows:
Claims 3-4, 13-17 are now cancelled.
Claims 2, 5-12 are allowed.
 The following is an examiner’s statement of reasons for allowance: Claim 2 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a cannula assembly that has an annular recess formed in an exterior surface of a cannula body adjacent the distal end of the cannula, the annular recess transverse to a longitudinal axis, the annular recess having a second outer diameter smaller than the first outer diameter of the cannula body; a sleeve having a proximal end and a distal end, the sleeve disposed around the cannula from adjacent the proximal end of the cannula to the annular recess, the sleeve comprising: an elongate tubular body; and a balloon positioned distal the elongate tubular body; and a conditioning aid removably disposed around the balloon, the conditioning aid sized to compress the balloon proximally along the exterior surface of the generally tubular cannula body in a snug fit defining a low diameter insertion profile.  Further, the closest prior art:  Albrecht et al U.S 20090221960, fail to teach or render obvious a cannula assembly that discloses an identical invention in as great detail with the elements arranged as recited in claim 2.  For-example, Albrecht et al teach a cannula assembly as best seen in figures 13, 17-18, a tubular cannula body 250, a recess/groove 266 in an exterior surface of the cannula body, a sleeve 300, a balloon 400 positioned distal the tubular body.  There is, however no references or combination of references that discloses an annular recess formed in an exterior surface of a cannula body adjacent the distal end of the cannula, the annular recess transverse to a longitudinal axis, the annular recess having a second outer diameter smaller than the first outer diameter of the cannula body; a sleeve having a proximal end and a distal end, the sleeve disposed around the cannula from adjacent the proximal end of the cannula to the annular recess, the sleeve comprising: an elongate tubular body; and a balloon positioned distal the elongate tubular body; and a conditioning aid removably disposed around the balloon, the conditioning aid sized to compress the balloon proximally along the exterior surface of the generally tubular cannula body in a snug fit defining a low diameter insertion profile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771